DETAILED ACTION
This Office action is responsive to the following communication:  Amendment filed on 17 May 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-12 and 14-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “provision cloud-based resources based on the user request, the cloud-based resources including cloud-based resources in a free tier or cloud-based resources in a paid tier allocated to a first distributed database instantiated on the cloud-based resources, and
install and configure a database subsystem on the free tier or the paid tier of the first distributed database, the database subsystem being a distributed database within the first distributed database, and the database subsystem including at least one virtual multi-node replica set,
wherein the at least one virtual multi-node replica set is allocated to and executes on a portion of the first distributed database, and the at least one virtual multi-node replica set is comprised of a primary node that hosts a primary database instance of the database subsystem and that accepts database write operations from an authenticated client system, and at least two secondary nodes that host copies of data of the primary database instance and that replicate logged operations of the primary node, and
wherein a proxy layer controls authentication of client systems based on connection strings communicated from the client systems, the connection strings enabling authentication of the client systems that communicated the connection strings to connect to respective virtual multi-node replica sets of database subsystems of the first distributed database, the database subsystem being among the database subsystems of the first distributed database; and
a monitoring component that executes within the proxy layer of the first distributed database to monitor usage metrics to determine a quantity of utilization of the cloud-based resources in the free tier by database operations of a plurality of clients, and
wherein, in response to a determination that the quantity of utilization exceeds a threshold, the proxy layer imposes a limit on utilization of the cloud-based resources for database operations by any client of the plurality of clients, the limit on utilization including any one or any combination of: a limit to a predetermined threshold of processor usage by a client, a limit to a predetermined threshold of bandwidth usage by a client, and a limit to a predetermined threshold of memory usage by a client.”
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152


/PK/